DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 05/01/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
4. 	Claims 3, 6 are objected to because of the following informalities:  
Regarding claim 3, Applicant claims, “a node point is arranged in the connection between the amplifier circuit and the output driver stage and the polarity reversal protection arrangement has a resistor that is connected to the node point and to the connection node”, which is unclear, because Applicant fails to point out which of ‘the connection node’, is being claimed, since claim 1 claims ‘a first connection node’ and ‘a second connection node’.
Claim 6 is depending from claim 3. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 5-7, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 5-7, Applicant claims “the polarity reversal protection arrangement has a monitoring circuit by way of which the transistor circuit, the amplifier circuit and/or the switch circuit may be monitored”, wherein it is indefinite, since Applicant fails to clearly point out how ‘a monitoring circuit’ ‘may be’ monitoring ‘the transistor circuit’, ‘the amplifier circuit’ ‘and/or’ ‘the switch circuit’, especially when claiming ‘may be’ vs. ‘and/or’ operation with each of the claimed features.
Regarding claims 10-11, Applicant claims “the polarity reversal protection arrangement has a monitoring circuit and the method further includes monitoring the transistor circuit, the amplifier circuit and/or the switch circuit by way of the monitoring circuit”, wherein it is indefinite, since Applicant fails to clearly point out how ‘a monitoring circuit’ monitoring ‘the transistor circuit’, ‘the amplifier circuit’ ‘and/or’ ‘the switch circuit’, especially when claiming ‘and/or’ operation of monitoring with each of the claimed features.
Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8. 	Claims 1-11 are rejected under 35 U.S.C 102 (a)(2) as being anticipated by Laraia (US Pub 2004/0052022).
Regarding claim 1, Laraia teaches (Fig. 1-3, Para 32, 34-35) a polarity reversal protection arrangement (100) comprising: a transistor circuit (131, Para 32), an amplifier circuit (160, Para 35) and an output driver stage (150, Para 34); the amplifier circuit (160) is connected to the output driver stage (150) and the output driver stage (150) is connected to the transistor circuit (131); the transistor circuit (131) is arranged between a first connection node (101) and a second connection node (111) of the polarity reversal protection arrangement (100), such that an electrical connection between the first connection node (101) and the second connection node (111) is able to be 
Regarding claims 2, 9, Laraia teaches (Fig. 2B detail embodiment of Fig. 1, Para 39) the polarity reversal protection arrangement (100) has a switch circuit (281) that is connected to the output driver stage (150 is replaced by 250), wherein the transistor circuit (131 is replaced by 231) is able to be driven by the amplifier circuit (amplifier 282B) and by the switch circuit (281).
Regarding claim 3, Laraia teaches a node point (10) is arranged in the connection between the amplifier circuit (amplifier 282B) and the output driver stage (150 is replaced by 250) and the polarity reversal protection arrangement (100) has a resistor (140) that is connected to the node point (one end of 101) and to the connection node (other end of 140 is connected to amplifier 282B output end, via the gate connection of switch 231).
Regarding claim 4, Laraia teaches (Fig. 3b is just another embodiment of Fig. 1-2) the transistor circuit is designed as an N-MOS transistor (Para 42) and the polarity arrangement has a charge pump (Para 12) that is connected to the output driver stage (150 is replaced is 250).
Regarding claims 5-7, 10-11, Laraia teaches (Fig. 2D) the polarity reversal protection arrangement (100) has a monitoring circuit (286, 287) by way of which the transistor circuit (231), the amplifier circuit (282D) and/or the switch circuit (281) may be monitored.
Regarding claim 8, Laraia teaches (Fig. 1-3, Para 32, 34-35) a method for operating a polarity reversal protection arrangement (100), the arrangement including a transistor circuit (131, Para 32), an amplifier circuit (160, Para 35) and an output driver stage (150, Para 34), the amplifier circuit (160) is connected to the output driver stage (150) and the output driver stage (150) is connected to the transistor circuit (131), the transistor circuit (131) is arranged between a first connection node (101) and a second connection node (111) of the polarity reversal protection arrangement, such that an electrical connection between the first connection node and the second connection node is able to be created or disconnected by way of the transistor circuit (131), and wherein the output driver stage is designed as a tri-state stage, the method comprising: of the output driver circuit (150) and/or on signals from the driving the transistor circuit (131) by way stage based on signals from the amplifier driving the transistor circuit based switch circuit (282B and 231).
Conclusion
M-TH 9AM-4PMEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/25/2021

/Nguyen Tran/Primary Examiner, Art Unit 2838